Citation Nr: 1643293	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  14-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a lung disorder (to include lung cancer), including as due to Agent Orange exposure.

3.  Entitlement to service connection for prostate cancer, including as due to Agent Orange exposure.

4.  Entitlement to service connection for peripheral neuropathy of the hands, including as due to Agent Orange exposure.

5.  Entitlement to service connection for peripheral neuropathy of the feet, including as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to February 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In June 2016 a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the Veteran's record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.

The issues of a back disorder and peripheral neuropathy of the hands and feet are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows the Veteran does not have a current lung disorder or lung cancer.

2.  The evidence of record shows the Veteran does not have prostate cancer.


CONCLUSIONS OF LAW

1.  Service connection for a lung disorder, including lung cancer, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

2.  Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in August 2012, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In November 2012 the RO issues formal findings on a lack of information required to verify service in the Republic of Vietnam or exposure to Agent Orange during military service.  All efforts to obtain the needed information have been exhausted and it was deemed that any further attempts were futile.  

The Board acknowledges that the Veteran has not been accorded a VA examination pertinent to his claims of service connection for a lung disorder and prostate cancer.  With respect to these claims, an examination for the purpose of obtaining a nexus opinion is not needed.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

There is no medical evidence of a lung disorder, including lung cancer and prostate cancer, that results from service.  Consequently, the Veteran has not presented evidence indicating a nexus between a current disorders and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that etiology opinions are not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The Board finds that the overall record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires the VLJ who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2016 hearing, the undersigned discussed the evidence needed to substantiate the Veteran's claims (i.e., evidence of a nexus between his current claimed disabilities and his service).  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.




Lung Disorder and Prostate Cancer

At the outset, the Board notes that the Veteran noted on his application that a lung disorder to include lung cancer and prostate cancer were due to Agent Orange exposure.  The evidence, however, confirms that the Veteran did not have service in the Republic of Vietnam or in any country in which herbicides (Agent Orange) are known to have been applied during his active duty periods; and neither does the Veteran contend that he had any such service.  In light of this, the evidence further confirms that the Veteran did not have any exposure to Agent Orange during service.  The credible evidence of record shows that the Veteran is not entitled to the presumption of exposure to Agent Orange as set forth in 38 C.F.R. § 3.307 (a)(6)(iii).  Therefore a discussion and analysis regarding entitlement to service connection for disorders due to exposure to Agent Orange is not necessary.

Service treatment records are silent for any complaints, treatment or diagnosis of lung disorder and/or prostate cancer or residuals thereof.  The Veteran's November 1965 separation examination shows he had normal lungs and genitourinary system on clinical evaluation.

Post-service VA treatment records from June 2008 to May 2014 are associated with the Veteran's record.  With regard to a lung disorder, including lung cancer, VA treatment records do not show a diagnosis of a lung disorder or lung cancer.  In October and November 2009 the Veteran's pulmonary evaluation revealed the lungs were clear to auscultation, bilaterally.  May 2011 and May 2012 VA primary care notes show normal lungs on physical examination.  A January 2014 VA treatment record shows the Veteran's lungs was clear to auscultation with no wheezes/rales on physical examination.  There is no diagnosis of a lung disorder or lung cancer shown in the medical records.  

Regarding the claim for prostate cancer, VA treatment records show that in October 2008 the Veteran underwent a prostate biopsy.  The assessment was elevated prostate specific antigen (PSA) status post "one trus" biopsy, the pathology was benign.  The primary diagnosis at that time was elevated PSA.  A prostate biopsy in June 2009 indicated an elevated and rising PSA.  Also in June 2009 "Suspected prostate cancer" was noted.  In April 2013 the Veteran noted a prior medical history of benign hypertrophy of the prostate without urinary obstruction.  In January 2014 the Veteran had elevated PSA.  The Board notes that PSA levels are laboratory results, and therefore an elevated PSA level is not a disability for VA compensation purposes.  See 38 C.F.R. § 4.1.  While the Veteran's elevated PSA levels may lead to prostate cancer, as alluded to above, he does not currently have a diagnosis of prostate cancer.  There is no diagnosis of prostate cancer shown in the medical records.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1372, 1376-77 (Fed. Cir. 2007).

In this case, diagnoses of a lung disorder or lung cancer or prostate cancer are complex findings that go beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of cancer disorders is not readily recognizable by a layperson, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

The Board would further point out that, in addition to current diagnoses, competent nexus opinions would be needed to link any post-service diagnoses back to service.  No such opinions have been provided here.  The determination that a disability that has its onset more than a year after service is somehow etiologically related to service is medically complex and is the province of trained and credentialed medical providers.  Lay evidence is not sufficient to constitute competent evidence in this regard.  Id.  

Accordingly, a preponderance of the evidence is against the claims for service connection for a lung disorder, including lung cancer and prostate cancer.  Reasonable doubt does not arise, and the claims must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a lung disorder, including lung cancer is denied.

Service connection for prostate cancer is denied.


REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran proffered competent and credible testimony during the June 2016 hearing.  He reported that his back was injured in service when he was thrown from a jeep that turned over.  He stated he had been having problems with peripheral neuropathy of the hands and feet since being thrown from the jeep. The Board finds that these lay contentions on their face are sufficient to warrant a VA medical examination for opinions as to etiology.

At the 2016 hearing the Veteran testified that he had received treatment from VA for his back and that VA provides medication for his peripheral neuropathy.  VA treatment records from June 2008 to May 2014 have been associated with the Veteran's record.  On remand, any updated VA treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed disorders (back, and peripheral neuropathy of the hands and feet).  After securing the necessary releases, obtain these records; and any updated VA treatment records since May 2014 for the claimed disorders.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The AOJ should schedule the Veteran for medical examinations for his back and peripheral neuropathy of the hands and feet by VA examiner(s) to determine the nature and etiology of such disorders.  The record must be made available to the examiner for review.  

The examiner(s) must offer opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that any back and peripheral neuropathy of the hands and feet had onset during, or are related to, active service, including the inservice motor vehicle accident when a jeep in which the Veteran was a passenger turned over and he was thrown into a ditch.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case which addresses all evidence associated with the Veteran's record since the last statement of the case.  The Veteran must be afforded the applicable time period in which to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


